Exhibit 3.1 Amended and Restated Bylaws of Horizon Bancorp As amended through July 14, 2009 Article 1.Definitions and Abbreviations Section 1.1 Corporation.As used in these Bylaws, the term “Corporation” means Horizon Bancorp. Section 1.2 Law.As used in these Bylaws, the term “Law” means the Indiana Business Corporation Law, as amended from time to time. Section 1.3 Articles of Incorporation.As used in these Bylaws, the term “Articles of Incorporation” means the Articles of Incorporation of the Corporation, as amended from time to time. Section 1.4 Bylaws.As used in these Bylaws, the term “Bylaws” means these Bylaws, as amended from time to time. Article 2.Corporate Seal and Fiscal Year Section 2.1 Seal.The seal of the Corporation shall be circular in form and mounted upon a metal die, suitable for impressing the same upon paper, or upon a rubber stamp suitable for stamping or printing on paper. About the upper periphery of the seal shall appear the name of the Corporation and about the lower periphery thereof the word “Indiana.” In the center of the seal shall appear the word “Seal.” Section 2.2 Fiscal Year.The fiscal year of the Corporation shall begin on the first day of January and shall end on the last day of December of the same year. Article 3.Capital Stock Section 3.1 Consideration for Shares.The Board of Directors may authorize the Corporation to issue its shares for consideration consisting of any tangible or intangible property or benefit to the Corporation, including, but not limited to, cash, promissory notes, services performed, contracts for services to be performed, or other securities of the Corporation. However, if shares are issued for promissory notes or for promises to render services in the future, the Corporation shall report in writing to the shareholders the number of shares authorized to be so issued with or before notice of the next shareholders’ meeting. Section 3.2 Subscriptions for Shares.Subscriptions for shares of the Corporation shall be paid to the Treasurer at such time or times, in such installments or calls, and upon such terms, as shall be determined, from time to time, by the Board of Directors. Any call made by the Board of Directors for payment on subscriptions shall be uniform, so far as practicable, as to all shares of the same class or as to all shares of the same series, as the case may be, unless the subscription agreements provide otherwise. Section 3.3 Payment for Shares.When payment of the consideration for which a share was authorized to be issued shall have been received by the Corporation, such shares shall be declared and taken to be fully paid and not liable to any further call or assessment, and the holder thereof shall not be liable for any further payments thereon. In the absence of actual fraud in the transaction, the judgment of the Board of Directors as to the value of such property, labor, or services received as consideration for shares, or the value placed by the Board of Directors upon the corporate assets in the event of a share dividend, shall be conclusive. Section 3.4 Certificates for Shares.Unless the Board of Directors shall, by resolution, authorize the issuance of uncertificated shares, each shareholder of the Corporation shall be entitled to a certificate, signed by the President or a Vice President and the Secretary or an Assistant Secretary of the Corporation (either manually or by facsimile), stating: (i) the name of the Corporation and a statement that it is organized under the laws of the State of Indiana, (ii) the name of the registered holder, (iii) the number of shares represented thereby and the kind and class thereof, (iv) the par value of each share or a statement that such shares have no par value, and (v) whether such shares have been fully paid and are non-assessable. If such certificate is countersigned by the written signature of a transfer agent other than the Corporation or its employee, the signatures of the officers of the Corporation may be facsimiles. If such certificate is countersigned by the written signature of a registrar other than the Corporation or its employee, the signatures of the transfer agent and the officers of the Corporation may be facsimiles. In case any officer, transfer agent, or registrar who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer, transfer agent, or registrar before such certificate is issued, it may be issued by the Corporation with the same effect as if the person were such officer, transfer agent or registrar at the date of its issue. Such certificates shall be in such form as the Board of Directors may, from time to time, by resolution approve. The seal of the Corporation (or a facsimile thereof), if any, may be affixed to such certificates, but the failure to affix the Corporation’s seal to a certificate shall not affect the validity of such certificate. Section 3.5 Transfer of Shares.The shares of the Corporation shall be transferable only on the books of the Corporation upon surrender of the certificate or certificates representing the same, provided: (a) Endorsement.The certificate is properly endorsed by the registered holder or the holder’s duly authorized attorney or accompanied by proper evidence of succession, assignment or authority to transfer; (b) Adverse Claims.The Corporation has no notice of any adverse claims or has discharged any duty to inquire into any such claims; (c) Collection of Taxes.The requirements of any applicable law relating to the collection of taxes has been satisfied; and (d) Other Requirements.Any other reasonable requirements imposed by the Corporation, not inconsistent with the relevant law, are satisfied. 2 Section 3.6 Transfer Agents and Registrars.The Corporation may have one or more transfer agents and one or more registrars of its shares, whose respective duties the Board of Directors may from time to time define. No certificate for shares shall be valid until countersigned by a transfer agent, if the Corporation has a transfer agent, or until registered by a registrar if the Corporation has a registrar. Shareholders shall be responsible for notifying the transfer agent and registrar for the class of stock held by such shareholder in writing of any changes in their addresses from time to time, and failure to do so shall relieve the Corporation, its shareholders, directors, officers, transfer agent and registrar of liability for failure to direct notices, dividends, or other documents or property to an address other than the one appearing upon the records of the transfer agent and registrar of the Corporation. Section 3.7 Cancellation.Every certificate surrendered to the Corporation for exchange or transfer shall be cancelled, and no new certificate or certificates shall be issued in exchange for any existing certificate until such existing certificate shall have been so cancelled, except in cases provided for in Section 3.8. Section 3.8 Lost, Stolen or Destroyed Certificates.The Corporation may issue a new certificate for shares of the Corporation in the place of any certificate theretofore issued where the holder of record of the certificate: (a) Claim. Makes proof in affidavit form that it has been lost, destroyed, or wrongfully taken; (b) Timely Request. Requests the issuance of a new certificate before the Corporation has notice that the certificate has been acquired by a purchaser for value in good faith and without notice of any adverse claim; (c) Bond. If the Corporation so requires, gives a bond in such form, and with such surety or sureties, with fixed or open penalty, as the Corporation may direct, to indemnify the Corporation against any claim that may be made on account of the alleged loss, destruction, or theft of the certificates; and (d) Other Requirements. Satisfies any other reasonable requirements imposed by the Corporation. When a certificate has been lost, apparently destroyed, or wrongfully taken and the holder of record fails to notify the Corporation within a reasonable time after such holder has notice of it, and the Corporation registers a transfer of the shares represented by this certificate before receiving such notification, the holder of record is precluded from making any claim against the Corporation for the transfer or for a new certificate. Section 3.9 Treasury Shares.The Corporation shall have treasury shares. Outstanding shares reacquired by the Corporation shall constitute authorized but unissued shares, may be reissued by the Corporation, and shall not reduce the authorized shares of the Corporation. Article 4.Meetings of Shareholders Section 4.1 Place of Meetings.All meetings of the shareholders of the Corporation shall be held at such place, within or without the State of Indiana, as may be specified in the respective notices or waivers of notice thereof, or proxies to represent shareholders thereat.
